        Case 2:19-cv-05351-CDJ Document 20 Filed 09/15/21 Page 1 of 4




                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                :
ANDREW CAIRNS,                                  :    CIVIL ACTION
                                                :
                   Petitioner,                  :
             v.                                 :
                                                :    NO. 19-cv-05351-CDJ
SUPERINTENDENT MCGINLEY, et. al.                :
                                                :
                   Respondents.                 :

                                   MEMORANDUM

Richard A. Lloret, M.J.                                       September 15, 2021

      In his Motion to Expand the Record (Doc. No. 14), Petitioner requests that this

Court expand the record to include the following documents:

         1. Guilty Plea Colloquy

         2. Pretrial Habeas Corpus Motion Filed by Attorney Lacson

         3. Forensic Photographs of all Ballistic Evidence

         4. Complete 911 and Bucks County Emergency Communications Transcripts

         5. Complete Autopsy Report

         6. Preliminary Hearing Transcripts

         7. PCRA Hearing Transcripts

         8. Transcripts of the Discovery Hearing Held on June 23, 2016

         9. The Missing CD’s Containing Photographic Evidence

         10. Internal Affairs Report

         11. Letter from Police Officer

         12. Officer Harold’s Police File

         13. DNA Report


                                            1
             Case 2:19-cv-05351-CDJ Document 20 Filed 09/15/21 Page 2 of 4




After review of the record provided by the state court on February 11, 2020, this Court

has determined that items 1, 6, 7, and 8 are already included in the record before this

Court.1 Accordingly, it is not necessary to expand the record to include these documents.

With respect to the remaining documents, we address Petitioner’s request below.

          Rule 7 of the Rules Governing Section 2254 cases permits the judge to “direct the

parties to expand the record by submitting additional materials relating to the petition.”

Rule 7(a) fol. 28 U.S.C. § 2254. It does not empower a party to unilaterally “expand the

record.” See also Advisory Committee Notes to Rule 7 (explaining rule permits judge to

order record to be expanded to dispose of those petitions not summarily dismissed and

without time and expense required for evidentiary hearing). Although Petitioner is

requesting leave to expand the record, he does not attach these documents which he

wishes to include as part of the record.2 Rather, Petitioner requests Respondent to

provide himself and the Court with certain types of information. Accordingly, the Court

will construe Petitioner’s request as, more appropriately, a motion to compel discovery

pursuant to Rule 6 of the Rules Governing Section 2254 Cases in the United States

District Courts.

          “A habeas petitioner, unlike the usual civil litigant in federal court, is not entitled

to discovery as a matter of course.” Bracy v. Gramley, 520 U.S. 899, 904 (1997). Under

Rule 6 of the of the Rules Governing Section 2254, “[a] judge may, for good cause,

authorize a party to conduct discovery under the Federal Rules of Civil Procedure and

may limit the extent of discovery.” “Good cause” has been defined as “specific


1   The state court record is currently in transit between the chambers of Judge Perkin and Judge Lloret.

2Petitioner does attach portions of the autopsy report, 911 transcripts, Bucks County emergency
communications transcripts, and ballistics report and photographs. See Doc No. 14. It is apparent from
the motion, however, that Petitioner requests access to complete copies of each attached document.

                                                       2
          Case 2:19-cv-05351-CDJ Document 20 Filed 09/15/21 Page 3 of 4




allegations before the court [which] show reason to believe that the petitioner may, if

the facts are fully developed, be able to demonstrate that he is ... entitled to relief.”

Bracy, 520 U.S. at 908-09 (quoting Harris v. Nelson, 394 U.S. 286, 300 (1969));

Zettlemoyer v. Fulcomer, 923 F.2d 284, 301 (3d Cir. 1991), cert. denied, 502 U.S. 902

(1991) (“bald assertions and conclusory allegations do not provide sufficient ground to

warrant requiring the state to respond to discovery”); see also Bartelli v. Wynder, 2010

WL 5904395, at *15 (Rueter, J.) (E.D. Pa. Nov. 30, 2010) (concluding that when claims

in support of which discovery is sought are noncognizable or defaulted, good cause

generally is absent because discovery would not lead to a basis for relief), approved and

adopted, 2011 WL 815792 (Brody, J.) (E.D. Pa. Mar. 8, 2011).

       Petitioner fails to demonstrate that good cause exists to require discovery of the

requested documents. Petitioner alleges that these documents would aid in resolution of

his habeas petition, particularly with respect to claims that he entered unknowingly into

a guilty plea and that trial counsel failed to properly identify a Brady violation. Doc. No.

14, at 2–3. The Court finds that such documents are unnecessary for resolution of

Petitioner’s claims. It appears that Petitioner seeks to supplement his Petition with

these documents in an attempt to have the Court reweigh the evidence presented at

trial. However, on habeas review, this Court is not permitted to reweigh the evidence or

redetermine the credibility of the witnesses. See Marshall v. Longberger, 459 U.S. 422,

433–35 (1983); see also 28 U.S.C. § 2254(e)(1) (“In a proceeding instituted by an

application for a writ of habeas corpus by a person in custody pursuant to the judgment

of a State court, a determination of a factual issue made by a state court shall be

presumed to be correct.”) Accordingly, Petitioner’s Motion to Expand the record is

denied.

                                               3
         Case 2:19-cv-05351-CDJ Document 20 Filed 09/15/21 Page 4 of 4




       Petitioner also request that this Court order the Respondents to preserve official

documents, namely, those documents which he has identified in in his previous motion

to expand the records. Doc. No. 17. This Court has no reason to believe that

Respondents have “compelling reasons to deliberately destroy” these documents as

Petitioner alleges. Doc. No. 17, at 1. Thus, Petitioner’s Motion is denied.

                                                  BY THE COURT:



                                                  s/ Richard A. Lloret
                                                  HON. RICHARD A. LLORET
                                                  U. S. MAGISTRATE JUDGE




                                              4
